Citation Nr: 0126963	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  99-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Raynaud's disease type 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction of the case was 
transferred to the Chicago, Illinois, RO upon the veteran's 
relocation.  A Travel Board hearing was held before the 
undersigned at the Chicago RO in September 2000.  The case 
was previously before the Board in March 2001, when it was 
remanded to the RO for further development.  

The disability entity at issue has been characterized as 
Raynaud's disease type disability to reflect that there 
remains some uncertainty regarding the precise diagnosis.


FINDINGS OF FACT

1.  The evidence shows that a Raynaud's disease type 
disability clearly and unmistakably pre-existed the veteran's 
military service.

2.  A chronic increase in the severity of the veteran's pre-
existing Raynaud's disease type disability in service is not 
shown.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry in service is 
rebutted with respect to a Raynaud's disease type disability.  
38 U.S.C.A. §§ 1111, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304 (2001).

2.  The veteran's pre-existing Raynaud's disease type 
disability was not aggravated by his military service.  
38 U.S.C.A. §§ 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation, in part, provides for notice and assistance 
to claimants for VA benefits.  Implementing regulations were 
recently published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The new law and implementing regulations 
apply in the instant case.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  In March 2001, the Board remanded 
the case to the RO for additional development, including a VA 
examination.  An examination was scheduled, but was declined 
by the veteran.  The record includes service medical records, 
VA outpatient records, and lay statements by several people 
familiar with the veteran's symptoms.  No outstanding 
evidence relevant to the issue on appeal has been identified 
by the claimant.  The Board notes that the RO twice, in April 
1998 and March 2001, specifically inquired of the veteran as 
to any additional sources of evidence.  There was no 
response.  No further action is needed to satisfy VA's duty 
to assist the claimant.  Furthermore, the claimant has been 
notified of the applicable laws and regulations.  Discussions 
in the rating decision, statement of the case, and RO 
correspondence have informed him what information or evidence 
is necessary to establish entitlement to the benefit sought 
and what VA has obtained.  Where, as here, there has been 
substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Factual Background

The veteran alleges that his Raynaud's disease was incurred 
in or aggravated by his military service.  His service 
medical records indicate that at the time of his enlistment 
in November 1963, no pertinent abnormalities were noted.  
Fractures of both little fingers several years prior to 
induction were noted.  In March 1964, the veteran was treated 
for "old frost bite on hands."  He complained of a tingling 
pain and discoloration of his fingers.  On examination, the 
digits were normal, and soaking in ice water for 20 minutes 
caused no change.

A week later, the veteran returned with white fingers after 
exposure to cold; they returned to normal color in 10 to 15 
minutes.  The examiner doubted that this was a cold injury, 
as "one sibling has similar problems."  Raynaud's 
phenomenon was diagnosed, and testing and a consultation were 
recommended.  A consultation in March 1964 confirmed a 
history of Raynaud's phenomenon "all his life."  Soaking of 
the hands in cold water did not cause any change.  The 
impression was Raynaud's phenomenon.  In April 1964, typical 
changes of Raynaud's phenomenon were noted, including pallor 
of the fingers, followed by a dusky cyanosis and hyperemia.  
The examiner found that because "there is no evidence of any 
primary etiology and there is a family history of" Raynaud's 
disease, the condition was the idiopathic form of the 
disease.  A permanent P-3 profile was assigned.

In May 1964, the veteran was examined for a medical board.  A 
history of "typical Raynaud's phenomenon occurring since his 
early high school days" was reported, as well as that a 
younger sister had similar problems.  Raynaud's disease, 
existed prior to service (EPTS), was diagnosed, and the 
veteran's separation from service was recommended.  One 
examiner noted that "this man should not have been 
drafted."  The veteran reported on his separation 
examination that prior to his induction he had been 
"stricken in some way with Raynaud's disease.  During any 
type of cool, cold, or extreme cold, my fingers turn white, 
become stiff, and a great pain sets in whereby I cannot use 
my hands for anything."

The veteran stated that upon his separation he sought 
treatment with a private doctor, whose records are no longer 
available.  He was told that nothing could be done in the way 
of a permanent solution for his condition, and hence he 
sought no further treatment.  In January 1998, the veteran 
was treated at VA for Raynaud's phenomenon/disease.  He 
complained of color changes with tingling and pain in cold 
weather, and stated that he contracted the disease while in 
service.  Raynaud's was diagnosed, but the examiner was 
uncertain as to whether it was the disease (idiopathic) or 
the phenomenon (some signs/symptoms suggestive of CREST).  VA 
treatment records from March and April of 1998 show no 
treatment for Raynaud's disease, although the veteran was 
treated for thumb problems related to an occupational 
repetitive motion injury.

Lay statements from the veteran's mother and a friend from 
basic training were submitted.  The veteran's mother stated 
that his hands had never changed color to a "milky white" 
prior to service, but that following his discharge she 
observed such a change when he was exposed to cold weather.  
His friend observed the same color changes and reported that 
the veteran had complained of stinging during training in 
cold weather.

The veteran testified in September 2000 that in cool weather, 
his fingers turn purplish to white, they become numb, and a 
throbbing and aching pain develops.  When they are warmed, 
the discoloration stops, but a tingling sensation is present 
for some period.  He testified that his statements that 
Raynaud's disease had been present prior to service were 
based upon his wearing gloves while playing football, and 
that he assumed that because he needed gloves in cool 
weather, he must have had Raynaud's disease in high school.  
He told doctors that he had the disease "slightly" in high 
school as a result of his assumption.


Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§  1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The statutes and regulations provide that every veteran shall 
be presumed to have been in sound condition upon examination, 
acceptance, and enrollment in service, except for conditions 
noted at that time.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  This presumption can be rebutted by clear and 
unmistakable evidence that the injury or disease existed 
prior to entry into service.  See Gahman v. West, 13 Vet. 
App. 148 (1999); Miller v. West, 11 Vet. App. 345 (1998).

Here, the presumption of soundness on service entry is 
rebutted by competent, clear, and unmistakable evidence.  On 
clinical evaluations in service, the veteran repeatedly gave 
a long personal and familial history of Raynaud's disease 
type symptoms.  Based upon his description of symptoms 
predating his entry into service, the examiners made clinical 
findings that Raynaud's disease was a pre-existing condition.  
They provided an independent diagnosis of pre-existing 
idiopathic Raynaud's disease based upon lay evidence of 
symptoms.  While lay testimony is not competent for 
diagnostic purposes, eyewitness accounts of symptomatology 
are competent evidence insofar as they provide support for a 
diagnosis by a medical professional.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Because a Raynaud's disease type disability pre-existed 
service, it could not have been incurred in service.  Service 
connection may still be shown if aggravation of the 
pre-existing condition by military service is established.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, there is no 
showing of aggravation of the veteran's Raynaud's disease 
type disability in service.  Although at times, by his 
testimony and statements submitted in support of his claim, 
there have been seasonal activity related exacerbations of 
the disorder, there is no competent evidence showing that 
there was a chronic increase in pathology of the disability 
during service.  The symptoms he had before and during 
service, and upon which the military doctors based their 
diagnoses, as well as the symptoms described in the period 
following his military service, have remained essentially the 
same.

In March 2001, the Board remanded the case for, in part, a VA 
examination with a medical opinion on the matter of whether 
there was a chronic increase in the level of impairment 
during service.  Although an examination was scheduled, the 
veteran canceled it and declined to reschedule.  As the 
record stands, the evidence does not support the veteran's 
claim.  In making this determination, the Board has 
considered 38 U.S.C.A. § 5107, which provides that the 
veteran is to be afforded the benefit of the doubt on all 
issues in which the evidence is in equipoise.  Here the 
evidence is not in equipoise, and the provisions of § 5107 do 
not apply.


ORDER

Service connection for a Raynaud's disease type disability is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

